NO. 07-10-0197-CV

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                   PANEL C

                              FEBRUARY 21, 2013




                             BROCK LOVETT, D.C.,


                                   Appellant
                                     v.


                                AARON FELTON,


                                    Appellee
                        _____________________________

               FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

             NO. 96,370-E; HONORABLE DOUGLAS WOODBURN, PRESIDING



                            On Motion to Dismiss



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
      Appellant Brock Lovett,  D.C.  has  filed  a  motion  to  dismiss  his
appeal, signed by appellant's attorney, because appellant and appellee  have
entered into a settlement agreement.  Without passing on the merits  of  the
case, we grant the motion to dismiss  pursuant to Texas  Rule  of  Appellate
Procedure 42.1(a) and dismiss the appeal.  Having dismissed  the  appeal  at
appellant's request, no motion for rehearing will be  entertained,  and  our
mandate will issue forthwith.
                                        Brian Quinn
                                        Chief Justice